Mr. President,
Secretary General,
Excellences,
Ladies and gentlemen,
It is my pleasure to address you today on behalf of Montenegro and to reaffirm our strong, unequivocal support and commitment to the mission of the World Organization, 75 years long.
We welcome the election of Volkan Bozkir as President of the 75th Session of the United Nations General Assembly and wish him success in performing this duty. We assure him of the full support of the Montenegrin delegation along the way.
We also owe a debt of gratitude to his predecessor, Tijjani Muhammad-Bande, for his leadership and for ensuring smooth functioning and fulfilment of the United Nations General Assembly mandate.
Mr. Chairman,
The topic of this year’s debate faithfully depicts one of the key challenges international community is facing, upon which we must work together in order to devise an effective and a comprehensive response. 75 years have passed since the founding of the World Organization, which today is more needed and relevant than ever before. In the conditions of various threats to international peace and security, changed and fragmented geopolitical realities, as well as unprecedented challenges posed by the COVID-19 pandemic, it is necessary to preserve and nurture unity and multilateralism, as the only possible modality of action and addressing global issues and challenges that overcome national borders. Indeed, today and in the future, we need the United Nations that stands behind what is written in the founding document and that inherits the highest civilizational values (on which the universality and timeless character of the Organization rests) — precisely those that brought us together in San Francisco in 1945.
Excellences, Ladies and Gentlemen,
The COVID-19 pandemic and its multiple, devastating consequences on the lives of people around the world, loudly warn and remind us of the importance of international cooperation and solidarity in the process of creating global solutions to the issues that affect us all — no matter how big or small we are. I firmly believe that we can draw something good out of every difficulty, and in this case particular, I am certain that is the need for stronger joint action, based on trust, common values and interests, which must have no alternative in the period to come.
At a time when we are witnessing a negative trend of strengthening unilateralism and protectionism, and increasing deviation from multilateralism, Montenegro has no dilemma. Even more motivated, we remain committed to multilateralism based on universal values and principles, with a World Organization in its centre, capable of providing an adequate response to global crises, challenges and threats.
It is in this context we welcome the principal role of Secretary-General Antonio Guterres, who has effectively and responsibly coordinated a comprehensive response of the United Nations since the beginning of the coronavirus pandemic, in cooperation with all the interested stakeholders.
The response and recovery mechanisms created by the UN have made it possible to raise the necessary funds to provide assistance to the most vulnerable areas and countries, while his reviews of the pandemic impact on the economy, global conflicts, population, especially women and children, and regions and countries most affected by poverty and conflicts, continue to guide the activities of the UN system in order to effectively address the crisis and remedy its consequences.
Increasingly frequent regional and local, but also international conflicts, with historical, political and economic causes and consequences, threaten to destabilize the international order and the world as we know it. The United Nations must act as a defender of peace and stability., keep pace with the new realities and go through the path of adaptation in order to be able to perform their role even more efficiently.. Along that line, Montenegro strongly supports the necessary reforms of the United Nations system, including a comprehensive reform of the Security Council and the revitalization of the General Assembly, with the aim of building a more efficient, transparent, democratic and accountable United Nations, in which all parts of the world would be represented evenly.
Montenegro is recognized as a pillar of peace and stability, a country of interethnic and interfaith harmony, committed to building partnerships and friendly relations not only with its closest neighbours, but also with the wider community. Multilateralism is one of our key foreign policy priorities, which is confirmed by our continuous aspiration to be part of societies that inherit the values and principles of togetherness and solidarity.
Therefore, in the world of increasing geostrategic competitions, growing intensity and complexity of crises, as well as the COVID-19 pandemic, we must emphasize the importance of promoting peace and security. We strongly support the Secretary General’s call for a global ceasefire during the current pandemic, in order to give diplomacy a chance and create conditions for delivering humanitarian aid and support to the most vulnerable population.
Responding after the outbreak of a conflict or crisis is often not enough, or it is not timely enough. We have to invest more attention to prevention — prevention of conflict, radicalization and violent extremism. In order to achieve such a thing, it is necessary to work on building unbiased and more inclusive societies that would offer equal opportunities for all, and to protect marginalized and most vulnerable groups, primarily women and youth. Montenegro strongly supports the implementation of two agendas — on women, peace and security, as well as on youth, peace and security, which we demonstrate continuously, with a large number of activities undertaken and implemented at the national level.
We face serious challenges to international security and stability, caused by a number of factors, such as the expiration of some of the most important agreements on limiting and controlling conventional and weapons of mass destruction, the return of Cold War tensions — now further complicated by the lack of constructive dialogue between key actors. Montenegro fully supports the implementation of relevant international instruments in the field of disarmament and arms control, as well as the Secretary General’s Agenda for Disarmament. We emphasize the importance of universalization of the most important documents in this area, in order to preserve international peace, security and stability, and to create preconditions and conditions for a world without weapons of mass destruction.
At a time of growing challenges to human rights, democracy and the rule of law, Montenegro will continue to promote and support the integration of human rights and gender perspectives into all aspects of the functioning of the United Nations, and strive to preserve the universality of the international human rights law, as well as the independency of the UN human rights system as a whole. Montenegro is committed to bringing the agendas of Geneva and New York closer, and creating a better synergy between the Human Rights Council, the General Assembly and the Security Council.
We remain strongly committed to improving national human rights policies and frameworks. We have demonstrated this through excellent cooperation with key United Nations mechanisms, special procedures and treaty bodies, as well as with the Human Rights Council. I believe that the results achieved, as well as our continued strong commitment to further improving the position of women and girls, protection of the rights of children, the elderly, people with disabilities and LGBTI people, protection of media freedoms, civil society action, anti-discrimination on any grounds, impunity, as well as for unhindered access to international legal and human rights protection mechanisms, strongly recommended us for membership in the Human Rights Council (2022-2024) in the 2021 elections.
When we talk about sustainable development goals, five years after their adoption, we can see that progress has been made in some areas. However, there are many clear indications that we need to do much more than it has been the case so far, that is, to redouble our efforts and move from words to actions. The ongoing COVID-19 pandemic is a serious challenge and will undoubtedly affect the dynamics in achieving the set goals. The pandemic has slowed down our economies and taken us steps back. While the international community is assessing its consequences, it is also an opportunity to draw on good lessons and practices, in order to respond more effectively to possible challenges in the future.
I wish to emphasize that Montenegro is one of the first countries to fully translate the goals and tasks of sustainable development into the National Strategy for Sustainable Development until 2030. Three years after the adoption of this document, we are recording positive trends on the way to achieving the set goals. However, at the same time, we are aware that these dynamics need to be stronger and that we still have a lot of work to do to reduce the risk of poverty and achieve a balanced development of all our regions, which we will work on with dedication.
As a member of the Economic and Social Council (ECOSOC), Montenegro actively participates in its work, strongly emphasizing the importance of cooperation, solidarity and multilateralism as the best solution to the current crisis, and better recovery in the times to come. I believe that we will continue at this pace, and that we will work dedicatedly to mobilize the widest possible range of partners in order to address the multiple consequences of the COVID-19 crisis on countries, communities and people.
The current pandemic has also confirmed that full implementation of the 2030 Agenda and the Paris Agreement are key to preparing the world for future systemic shocks. In the coming period, we must use the Decade for Action in order to achieve the set goals by 2030. In addition, efforts to achieve universal health coverage and ensure access to a quality, affordable, inclusive and resilient health system must be intensified, with the World Health Organization at the forefront.
In order to build more inclusive, greener and sustainable economies, we need to focus policy solutions on those models of economic recovery that have the greatest potential for transformation and sustainable development. Acknowledging the significant economic and social potential of digitalization, Montenegro supported the Global Declaration on the Digital Response to COVID-19, as well as the Secretary General’s Roadmap for Digital Cooperation, which represents an important milestone on the road to exploiting the potential of digital technologies.
Excellences, Ladies and Gentlemen,
Montenegro, as an independent state, a multi-ethnic and multiconfessional democracy, remains on the course set in 2006, when we restored our independence — and that is a Euro-Atlantic future and the nurturing of good neighbourly relations and multilateralism. We are on our way to the European community, affirming the capacities of the Montenegrin society and its institutions to successfully create all the necessary preconditions for such a thing. We firmly believe that our, but also the future of the entire Western Balkans region, is in Europe, and that only by consolidating such a position can we be responsible partners to the international community.
We are resolutely and continuously adopting and implementing reforms in various spheres, all with the aim of improving the quality of life of our citizens. As a country of rule of law and intensive economic growth, which is an example of the peaceful coexistence of different nations and religions under one roof, in harmony and tolerance, strongly committed to respecting human rights and freedoms and preserving the uniqueness of all of its peoples, we believe that only with a responsible and mature policy of tolerance and solidarity, we can be a credible factor in regional and international relations.
Montenegro will remain committed to this path and will continue to actively and wholeheartedly contribute to the achievement of the goals of the United Nations.
Thank you for your attention.